WR-83,996-01
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 10/20/2015 11:14:32 AM
                                                                      Accepted 10/20/2015 11:19:41 AM
                                                                                        ABEL ACOSTA
                                NO. WR-83,996-01                                                CLERK

                  IN THE COURT OF CRIMINAL APPEALS                       RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
                                                                        10/20/2015
                                                                    ABEL ACOSTA, CLERK

                               In re Sylvia Martinez


 RESPONSE TO STATE’S MOTION FOR LEAVE TO FILE MANDAMUS


   Cause. No. 04-15-00348-CR in the Fourth Court of Appeals San Antonio,
                                  Texas.
    Cause No. 2014CR1384 in the 187thth Judicial District, Bexar County
                Honorable Steven C. Hilbig, Judge Presiding
   _____________________________________________________________

TO THE HONORABLE JUDGES OF THIS COURT:

      Comes now Sylvia Martinez, in the above-entitled and numbered cause, and

respectfully files this response to the State of Texas’ motion for leave to file a writ

of mandamus and would show as follows:

 The State’s Motion for leave to file mandamus and underlying filings in this
                               Court are moot.

      On October 9, 2015, The State of Texas filed, in this Court, a motion for leave

to file a writ of mandamus, a motion for stay, and a writ of mandamus concerning

the following cause numbers: Cause. No. 04-15-00348-CR in the Fourth Court of

Appeals San Antonio, Texas and Cause No. 2014CR1384 in the 187thth Judicial

District, Bexar County Honorable Steven C. Hilbig, Judge Presiding.
       At this time, the issues presented in said filings have been rendered moot as

the underlying trial case entitled the State of Texas v. Sylvia Martinez, cause no.

2014CR1384, was dismissed by a motion of the State of Texas which was granted

on October 5, 2015. See attached Exhibit 1, Certified Copy of State’s Motion to

Dismiss signed by Judge Hilbig. Since no underlying case is pending at this time,

the filings of the State of Texas in this matter are moot.


                                       Prayer

       WHEREFORE PREMISES CONSIDERED, Sylvia Martinez requests this

Honorable court deny the State’s Motion for leave to file Mandamus as moot and

for all or relief in equity or law.




                                        Respectfully submitted,


                                        LAW OFFICE OF Chad Van Brunt
                                        310 S. St. Mary’s St.
                                        Suite 1840
                                        San Antonio, TX 78205
                                        Tel: (210) 399-8669
                                        Fax: (210) 568-4927


                                        By: /s/Chad Van Brunt
                                          Chad P. Van Brunt
                                          State Bar No. 24070784
                                          Attorney for Sylvia Martinez
                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing document has been

delivered by hand delivery and or electronic service to the following:

Honorable Nicolas A. Lahood
District Attorney, Bexar County
101 W. Nueva, Suite 370
San Antonio, TX 78205

on this the 20th day of October, 2015.


                                         By: /s/Chad Van Brunt
                                         Chad Van Brunt